Case 19-17088-JKO Doc 41 Filed 10/07/19 Pagelof3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

O

CHAPTER 13 PLAN (Individual Adjustment of Debts)

Original Plan

 

 

[mi] 3rd
CJ

Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)

Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)

 

DEBTOR: Victor Herrera
SS#: xxx-xx- 6862
I. NOTICES -

To Debtors:

To Creditors:

To All Parties:

JOINT DEBTOR: CASE NO.: 19-17088 _

SS#: XXX-XX-

Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
and modified plans shal! be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

Your rights may be affected by this plan. You must file a timely proof of claim in order fo be paid. Your claim may
be reduced, modified or eliminated.

The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

 

 

 

The valuation of a secured claim, set out in Section III, which may result in a . /

partial payment or no payment at all to the secured creditor [Included [a] Not eluded

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set , $e eit al al

out in Section Til [|] Included (@] Not aerate ;

Nonstandard provisions, set out in Section VIII [| Included [@] Not included
Il. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%. any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

 

I. $2,005.86 for months 1 to 3;
2. $4,453.49 formonths 4 to_45_;
3. $4,287.62 formonths 6 _to_60_;
B. DEBTOR(S)' ATTORNEY'S FEE: [J] NONE [7] PRO BONO
Total Fees: $5000.00 Total Paid: $3500.00 Balance Due: $1500.00 _
Payable $300.00 /month (Months to 3 )
Payable $300.00 /month (Months 4 to 3)

 

UT. TREATMENT O

Allowed fees under LR 2016-1(B)(2) are itemized below:
$3,500 Chapter 13 Case, MMM $1500,

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

F SECURED CLAIMS

A. SECURED CLAIMS: [_] NONE

[Retain Liens pursuant to 11 U.S.C, §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
1. Creditor: Nationstar Mortgage LLC d/b/a Mr. Cooper

 

Address: PO Box

 

Last 4 Digits of

|

619094 Arvearage/ Payoff on Petition Date _ ee |
Dallas, Texas 75261-9741 MMM Adequate Protection $1,523.51 /month (Months — | to 3)
MMM TPP Temporary Payment $3,748.63 Amonth (Months 4 to 60)

!

 

 

LF-31 (rev. 10/3/17)

Page | of 3
TV.

VI.

VIT.

VI.

Case 19-17088-JKO Doc 41 Filed 10/07/19 Page2of3

 

 

[_] Personal Property/Vehicle

 

 

Debtor(s): Victor Herrera Case number: 19-17088
Account No.: 2549 —
Other:
(m) Real Property Check one below for Real Property:
(mPrincipal Residence [_]Escrow is included in the regular payments
[ |Other Real Property [@]The debtor(s) will pay [M]taxes — [mlinsurance direetly |

Address of Collateral:
3551 SW 128 Ave
Hollywood, FL 33027

 

Description of Collateral:

 

 

B. VALUATION OF COLLATERAL: [i] NONE

C. LIEN AVOIDANCE [i] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.
[m] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

[-] NONE
[m] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s} request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
Ally Financial 2972 2014 Ford F250

 

TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A, ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [mi] NONE
B. INTERNAL REVENUE SERVICE: [if] NONE
C. DOMESTIC SUPPORT OBLIGATION(S): [mi] NONE
D. OTHER: [fm] NONE
TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $149.21 ‘month (Months 6 to 60 )

Pay /month (Months to )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. (@] If checked, the Debtor(s) will amend/modify to pay [00% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: — [im] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor’lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[m] NONE
INCOME TAX RETURNS AND REFUNDS: [_] NONE
[m] Debtor(s) will not provide tax returns unless requested by any interested party pursuant to 11 U.S.C. § 521.

NON-STANDARD PLAN PROVISIONS [i] NONE

LF-31 (rev. 10/3/17) Page 2 of 3
Case 19-17088-JKO Doc 41 Filed 10/07/19 Page 3of3

Debtor(s): Victor Herrera Case number: 19-17088

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

] declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

/s/ Victor Herrera Debtor 19/7/2019 Joint Debtor
Victor Herrera Date Date
/s/ Ricardo Corona, Esq. 10/7/2019

Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 3 of 3
